



Exhibit 10.03




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 10, 2018 (the “First Amendment Effective Date”), is entered into among
INTUIT INC. (the “Borrower”), the Lenders party hereto, and BANK OF AMERICA,
N.A., as Lead Administrative Agent (the “Lead Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Co-Administrative Agents, are parties to that certain Credit Agreement, dated as
of February 1, 2016 (as amended, restated, amended and restated, supplemented,
extended, replaced or otherwise modified from time to time, the “Credit
Agreement”); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments.


(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Finance Subsidiary” means any special purpose Subsidiary directly or indirectly
wholly owned by an Originator formed to enter into any Structured Finance
Transaction and which is organized in a manner (as determined by the Borrower in
good faith) intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of its Subsidiaries (other than Finance
Subsidiaries) in the event the Borrower or any such Subsidiary (including the
Originator) becomes subject to a proceeding under the U.S. Bankruptcy Code (or
other insolvency law).
“First Amendment Effective Date” means December 10, 2018.
“Originator” means Intuit Financing, Inc., a direct wholly-owned Subsidiary of
the Borrower, or any other direct or indirect Subsidiary of the Borrower formed
for the business purpose of originating loans, receivables or similar assets and
financing, selling or securitizing the same.
“Securitization Attributable Indebtedness” means, as of any date of
determination, the amount of obligations outstanding on such date under the
legal documents entered into as part of any Structured Finance Transaction that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).







--------------------------------------------------------------------------------





“Structured Finance Transaction” means any securitization, warehouse financing,
repurchase transaction, whole loan sale transaction or similar financing or
monetization of loans or receivables originated by an Originator, or any secured
or unsecured hedge or swap related thereto, however named or documented, that
(a) is not guaranteed by the Borrower, or any Subsidiary of the Borrower (other
than Finance Subsidiaries or with respect to customary guarantees of
performance, an Originator), (b) does not create recourse or obligations to the
Borrower or any Subsidiary of the Borrower (other than an Originator or any
Finance Subsidiary), (c) is structured such that recourse and obligations to the
relevant Originator in connection with such transactions shall be limited to the
extent customary (as determined by the Borrower in good faith) for similar
transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by such Originator to a Finance
Subsidiary) and (d) none of the Borrower nor any of its Subsidiaries (other than
any Finance Subsidiary or, as permitted in clause (c) of this definition, an
Originator) shall have provided, either directly or indirectly, any credit
support of any kind in connection with such Structured Finance Transaction.  
(b)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions appearing therein in their entirety to read
as follows:
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade payables incurred
in the ordinary course of business of such Person and (ii) earn-outs, hold-backs
and similar deferred payment of consideration in acquisitions (but only to the
extent that (A) no payment is then owed thereunder and (B) the same are not
fixed in amount and non-contingent)), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all net obligations of
such Person in respect of Hedge Agreements entered into with a particular
counterparty (determined as of any date as the amount such Person would be
required to pay to its counterparty in accordance with the terms thereof as if
terminated on such date of determination), (h) all Securitization Attributable
Indebtedness of such Person (i) all Debt of others referred to in clauses (a)
through (h) above or clause (j) below and other payment obligations
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (i) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt,
(ii) to purchase, sell or lease (as lessee or lessor) property, or to purchase
or sell services, primarily for the purpose of enabling the debtor to make
payment of such Guaranteed Debt or to assure the holder of such Guaranteed Debt
against loss, (iii) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or (iv)
otherwise to assure a creditor against loss, and (j) all Debt referred to in
clauses (a) through (i) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.
“Debt for Borrowed Money” means, as at any date of determination, all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of the Borrower and its Subsidiaries (but excluding
indebtedness of any Finance Subsidiary issued or undertaken in any Structured
Finance Transaction permitted under Section 6.04(g)).





--------------------------------------------------------------------------------





“Lead Arrangers” means MLPFS (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the First
Amendment Effective Date), J.P. Morgan Securities L.L.C., U.S. Bank National
Association and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their respective
capacities as joint lead arrangers and joint bookrunners.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.02 hereof; (b) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than thirty (30)
days or that are being contested in good faith and for which any reserves
required by GAAP have been established; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes; (e) Liens to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature; (f) landlords’ Liens
under leases to which such Person is a party; (g) Liens consisting of leases,
subleases, licenses or sublicenses granted to others and not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole, and any interest or title of a lessor or licensor under any lease or
license, as applicable; (h) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; (i) Liens securing judgments for the payment of
money not constituting an Event of Default under clause (f) of Article VII or
securing appeal or other surety bonds related to such judgments; (j)
restrictions on funds held for payroll customers pursuant to obligations to such
customers; and (k) Liens granted by a Financing Subsidiary on assets
collateralizing any Structured Financing Transaction (and any back-up security
interest granted in such assets by the relevant Originator in connection with
the sale and securitization thereof) or granted by an Originator solely on
Equity Interests in any Financing Subsidiary, to the extent such Equity
Interests collateralize any Structured Financing Transaction, in each case, to
the extent that such Liens are created by the agreements of such Originator or
Financing Subsidiary in relation to such Structured Financing Transaction;
provided, that, (i) such Liens extend only to the assets subject to such
Structured Financing Transaction and the Equity Interests of Financing
Subsidiaries and (ii) such Structured Financing Transaction is permitted
pursuant to Section 6.04(g).
(c)    Section 3.09 of the Credit Agreement is hereby amended by adding a new
sentence at the end thereof to read as follows:
As of the First Amendment Effective Date, the information included in any
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
(d)    Section 6.01(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(e)    Liens on cash collateral (excluding cash representing collections on or
proceeds of loans or receivables comprising collateral for any Structured
Financing Transaction) or government securities to secure obligations under
Hedge Agreements and letters of credit; provided, that, the aggregate value of
any collateral so pledged does not exceed $50,000,000 in the aggregate at any
time;
(e)    Section 6.02 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:





--------------------------------------------------------------------------------





The Borrower will not merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (a) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (b) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower,
(c) any Subsidiary of the Borrower may merge into or dispose of assets to any
other Person so long as the Borrower delivers to the Lead Administrative Agent a
certificate from a Responsible Officer of the Borrower demonstrating pro forma
compliance with Section 6.07 after giving effect to such transaction, (d) any
Subsidiary of the Borrower may merge with any other Person so long as such
Subsidiary (or another wholly-owned Subsidiary of the Borrower) is the surviving
corporation, (e) any Finance Subsidiary may merge with any other Person in
connection with the consummation of a Structured Financing Transaction so long
as the surviving entity is a Finance Subsidiary and (f) the Borrower may merge
with any other Person so long as the Borrower is the surviving corporation;
provided, that, in each case, no Default or Event of Default shall have occurred
and be continuing at the time of such proposed transaction or would result
therefrom.
(f)    Section 6.04 of the Credit Agreement is hereby amended by (i) deleting
clauses (e) and (f) thereof in their entirety and (ii) replacing them with new
clauses (e), (f) and (g) thereof to read as follows:
(e)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;


(f)    other Debt aggregating for all of the Subsidiaries of the Borrower,
together with Debt secured by Liens permitted under Section 6.01(g), in an
amount not to exceed ten percent (10%) of Consolidated total assets of the
Borrower at any time outstanding (determined as of the date such Debt or Lien
was incurred); and


(g)    Debt of any Finance Subsidiary or an Originator (solely with respect to
recourse permitted under clause (c) of the definition of Structured Finance
Transaction), issued or undertaken in any Structured Finance Transaction;
provided, that, the aggregate amount of such Debt shall not exceed
$1,000,000,000 at any time outstanding.


(g)    Section 9.13 of the Credit Agreement is hereby amended by adding a new
sentence at the end thereof to read as follows:


The Borrower agrees to, promptly following a request by the Lead Administrative
Agent or any Lender, provide all such documentation and information that the
Lead Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.


2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)    receipt by the Lead Administrative Agent of executed counterparts of this
Amendment duly executed by the Borrower, the Required Lenders, and the Lead
Administrative Agent; and
(b)    to the extent that the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, receipt by the Lead Administrative
Agent and each Lender that so requests, of a Beneficial Ownership Certification
in relation to the Borrower.
3.    Payment of Expenses. The Borrower agrees to reimburse the Lead
Administrative Agent for all reasonable and documented out of pocket expenses
incurred by the Lead Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and any certificates or other documents
prepared in connection





--------------------------------------------------------------------------------





herewith or therewith, including the reasonable and documented fees, charges and
disbursements of Moore & Van Allen PLLC.


4.    Miscellaneous.
(a)    The Credit Agreement and the obligations of the Borrower thereunder and
under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Amendment is a
Loan Document.
(b)    The Borrower represents and warrants that: (i) no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or any other third party is required for the due
execution, delivery and performance by the Borrower of this Amendment; (ii) the
execution, delivery and performance by the Borrower of this Amendment have been
duly authorized by all necessary corporate action, and do not contravene (A) the
terms of the Borrower’s charter or by-laws, or (B) any law or any contractual
restriction binding on or affecting the Borrower, other than violations of
contractual restrictions that could not reasonably be expected to result in a
Material Adverse Effect or result in the imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries; (iii) this Amendment constitutes the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to (A) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, and (B) general principles of
equity, regardless of whether applied in proceedings in equity or at law; and
(iv) after giving effect to this Amendment, (A) the representations and
warranties of the Borrower contained in Article III of the Credit Agreement
(other than those set forth in Sections 3.05(b) and 3.06 of the Credit
Agreement) are true and correct on and as of the First Amendment Effective Date,
and (B) no Default or Event of Default has occurred and is continuing.
(c)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
(d)    If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
(f)    The terms of Sections 9.09 and 9.10 of the Credit Agreement with respect
to submission to jurisdiction, waiver of venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


[SIGNATURE PAGES FOLLOW]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:                    INTUIT INC.,
a Delaware corporation
By:    /s/ WILLIAM BASCOM    
Name :William Bascom
Title: Assistant Treasurer








I


LEAD ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Lead Administrative Agent
By:    /s/ MELISSA MULLIS    
Name: Melissa Mullis
Title: Assistant Vice President


LENDERS:                BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ ARTI DIGHE                
Name: Arti Dighe
Title: Vice President




I
JPMORGAN CHASE BANK, N.A.
as a Lender
By:    /s/ TIMOTHY D. LEE
Name: Timothy D. Lee
Title: Executive Director




U.S. Bank National Association,
as a Lender
By:    /s/ LUKAS COLEMAN
Name: Lukas Coleman
Title: Vice President















--------------------------------------------------------------------------------





MUFG Bank Ltd,
as a Lender
By:    /s/ AILEEN SUPENA THRONE
Name: Aileen Supena Throne
Title: Director


THE BANK OF NOVA SCOTIA,
as a Lender
By:    /s/ JASON RINNE
Name: Jason Rinne
Title: Director


Wells Fargo Bank, National Association,
as a Lender
By:    /s/ JESSE MASON
Name: Jesse Mason
Title: Director


BARCLAYS BANK PLC,
as a Lender
By:    /s/ PATRICIA ORETA
Name: Patricia Oreta
Title: Director
Executed in New York




HSBC Bank USA, N.A.
as a Lender
By:    /s/ JEFFREY A. FRENCH
Name:     JEFFREY A. FRENCH #20199
Title:     SVP & Regional Commercial Executive
HSBC Bank USA, N.A.


The Northern Trust Company.
as a Lender
By:    /s/ COLEEN LETKE
Name: Coleen Letke
Title: Senior Vice President









